Citation Nr: 0702027	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cervical spine and low back injuries 
sustained as a passenger in a VA vehicle during an accident 
on July 9, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a travel Board hearing set for 
December 2005 per his request. It was subsequently 
rescheduled for February 2006. The veteran's representative 
then requested a hearing postponement in a December 2005 
statement. The request for a new hearing was granted by a 
Veterans Law Judge in March 2006. The veteran's 
representative sent a November 2006 statement confirming the 
veteran's pending hearing request. The appeal was 
inadvertently forwarded to the Board prior to affording the 
veteran a new travel Board hearing.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704. When a hearing is scheduled and the 
veteran fails to appear, no further request for a hearing 
will be granted unless good cause is shown or a motion to 
reschedule is received within 15 days. 38 C.F.R. § 20.702(d); 
see also Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704. Here, the veteran's 
timely request for a hearing postponement was granted by a 
Veterans Law Judge. Accordingly, the veteran should be 
afforded a new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a hearing before the Board 
for the issue of entitlement to 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for cervical spine 
and low back injuries sustained as a 
passenger in a VA vehicle during an 
accident on July 9, 2003.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



